Citation Nr: 1704396	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  14-31 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and secondary to service-connected ischemic heart disease.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a nervous condition.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for seborrheic keratosis, claimed as a skin condition, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for colon cancer, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for gastroesophageal reflux (GERD), to include as secondary to service-connected ischemic heart disease.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected ischemic heart disease.

9.  Entitlement to service connection for vertigo and dizziness.

10.  Entitlement to service connection for recurrent headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from May 1966 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011, July 2011, and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the June 2011 rating decision, the RO, in pertinent part, denied service connection for hypertension, a nervous condition, bilateral hearing loss, and an eye disability.  

Thereafter, the RO denied service connection for a skin disability in the July 2011 rating decision.

Lastly, in the October 2014 rating decision, the RO denied service connection for colon cancer, GERD, erectile dysfunction, vertigo and dizziness, and recurrent headaches.

In September 2015, the Veteran testified before the undersigned at a Board videoconference hearing regarding the issues of service connection for hypertension, a skin disability, a nervous condition, bilateral hearing loss, and an eye disability.  Thereafter, an additional videoconference hearing was held by a different Veterans Law Judge on the issues of service connection for colon cancer, GERD, erectile dysfunction, vertigo and dizziness, and recurrent headaches.  Transcripts of the hearings have been associated with the claims file.

As detailed above, different Veterans Law Judges conducted hearings in this matter.  Customarily, the Veterans Law Judge who conducts the hearing, decides the appeal.  38 C.F.R. § 20.707.  However, in this case, the Veteran died during the pendency of the appeals.  As such, the claims will be dismissed and a decision on the claims will not be rendered.  Thus, the Veteran will not be prejudiced by having the claims dismissed in a single decision.



FINDING OF FACT

On January 23, 2017, the Board was notified that the appellant died in January 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ..."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).



ORDER

The appeal is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


